Ball v Caesar (2018 NY Slip Op 06458)





Ball v Caesar


2018 NY Slip Op 06458


Decided on September 28, 2018


Appellate Division, Fourth Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on September 28, 2018

PRESENT: WHALEN, P.J., CARNI, LINDLEY, DEJOSEPH, AND WINSLOW, JJ. (Filed Sept. 28, 2018.) 


MOTION NO. (769/18) CA 17-02233.

[*1]ASIA BALL, AS PARENT AND NATURAL GUARDIAN OF INFANT A.K, PLAINTIFF-RESPONDENT, 
vORLANDO CAESAR, DEFENDANT, KELLI SMITH AND KELLI'S LITTLE ONE-Z CHILDCARE, INC., DEFENDANTS-APPELLANTS.

MEMORANDUM AND ORDER
Motion for reargument or leave to appeal to the Court of Appeals denied.